DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 20 December 2021 have been fully considered but they are not persuasive. Applicant has elected Species III (Figures 19-27) with traverse. Examiner maintains that the restriction is proper, as the restricted claims recite mutually exclusive features which are not obvious variants. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bendel (US-9611677-B2).

With regards to claim 1, Bendel discloses a vehicle door lock device (Col 1 Para 1) comprising: 
(4 Figure 1) that has a full latch claw portion (the surface of latch 4 contacting pawl 6, Figure 1) and a half latch claw portion (18 Figure 1), that engages with a striker (3 Figure 1) attached to a vehicle body during a closing operation of a vehicle door (Col 3 Para 7), that is rotatable between an unlatch position (4 Figure 3) serving as a rotation position where the engaged striker is releasable and a full latch position (4 Figure 1) serving as a rotation position where the striker is held not to be releasable, and that rotates from the unlatch position to the full latch position by the engaged striker moving in response to the closing operation of the vehicle door (Col 3 Para 7); 
a pawl (6 Figure 1) that is rotatable between an engagement position (6 Figure 1) serving as a rotation position where the pawl enters a rotation region of the full latch claw portion and a disengagement position (6 Figure 3) serving as a rotation position where the pawl is retreated from the rotation region of the full latch claw portion, that is pressed by the full latch claw portion to rotate in a direction (counter-clockwise, Figure 3) from the engagement position toward the disengagement position when the latch rotates in a direction from the unlatch position to the full latch position (Col 4 Lines 16-21), and that engages with the full latch claw portion of the latch located at the full latch position by rotating from the disengagement position to the engagement position after the pressing of the full latch claw portion is completed when the latch is located at the full latch position, thereby restricting the rotation of the latch in a direction (counter-clockwise, Figure 3) toward the unlatch position (Col 4 Para 1); 
a block lever (8 Figure 1) that is rotatable between a restriction position (8 Figure 1) serving as a rotation position where the block lever enters a rotation region of the pawl and a (8 Figure 3) serving as a rotation position where the block lever is retreated from the rotation region of the pawl, that is located at the non-restriction position when the pawl rotates in a direction from the engagement position (6 Figure 1) toward the disengagement position (6 Figure 3), that engages with the pawl located at the engagement position by rotating (due to the biasing force of spring 10, Figure 1) from the non-restriction position to the restriction position when the pawl is located at the engagement position by rotating from the disengagement position to the engagement position, thereby restricting the rotation of the pawl in a direction (counter-clockwise, Figure 3) toward the disengagement position (Col 4 Para 3); and 
a half latch lever (13 Figure 2) that is rotatable between an operation position (13 Figure 2) inside an operation region serving as a rotation region for restricting the rotation of the latch in a direction (counter-clockwise, Figure 4) toward the unlatch position by entering the rotation region of the half latch claw portion (18 Figure 1) and engaging with the half latch claw portion when the latch is located at the half latch position (4 Figure 4) serving as a rotation position for holding the striker not to be releasable (Col 5 Para 1), which is the rotation position between the unlatch position and the full latch position, and a non-operation position (13 Figure 3) inside a non-operation region serving as a rotation region where the half latch lever is retreated from the rotation region of the half latch claw portion, and that is located at the operation position (due to the biasing spring [not shown], Col 5 Para 1) when the rotation position of the latch is located at the rotation position from the half latch position (4 Figure 4) to the full latch position (4 Figure 1) during the closing operation of the vehicle door (Col 5 Para 1).

With regards to claim 4, Bendel discloses the vehicle door lock device according to claim 1, 
wherein the half latch lever (13 Figure 2) is configured to be rotatable around a rotary (7 Figure 2) shaft different from a rotary shaft (9 Figure 1) of the block lever (8 Figure 1), and 
the vehicle door lock device further comprises a rotation transmission mechanism (comprising spring 10, Figure 1) that transmits the rotation of the block lever to the half latch lever (clockwise rotation of the block lever 8 tensions the spring 10, which rotates the half latch lever 13 counter-clockwise, Figure 3 [Wingdings font/0xE0] Figure 1) so that the half latch lever rotates in a direction (counter-clockwise, Figure 1) from the operation position (13 Figure 2) toward the non-operation position (13 Figure 3) in a case where the block lever rotates from the restriction position (8 Figure 1) to the non-restriction position (8 Figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendel alone.


further comprising a block lift lever (the arm of block lever 8 the rests on spring arm 10b, Figure 1) that is connected to the block lever so as to rotate integrally with the block lever (the block lift lever is integral to the block lever, Figure 1), and that has an extension arm (the arm of block lever 8 the rests on spring arm 10b, Figure 1) extending radially outward from a rotation center (center of shaft 9, Figure 1) of the block lever, 
wherein the rotation transmission mechanism (comprising spring 10, Figure 1) comprises an engagement pin (14 Figure 1).
Bendel does not disclose that the engagement pin is disposed on the extension arm and configured to slidably engage with an engagement groove formed on the half latch lever.
Bendel does disclose that the engagement pin (14 Figure 1) is disposed on the half latch lever (13 Figure 2) and configured to slidably engage with an engagement groove (the groove formed on the right surface of the extension arm, Figure 1) formed on the extension arm (the arm of block lever 8 the rests on spring arm 10b, Figure 1). However, In re Gazda, (219 F.2d 449, 104 USPQ 400 (CCPA 1955)) held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the engagement pin to the extension arm and move the engagement groove to the half-latch lever. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20210230911-A1: A related vehicle latch.
US-9617761-B2: A related vehicle latch.
US-9777517-B2: A related vehicle latch.
US-10808437-B2: A related vehicle latch.
WO-2016206665-A1: A related vehicle latch.
DE-102009046880-A1: A related vehicle latch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675